IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ernest Jackson,                          :
                             Appellant   :
                                         :
             v.                          :   No. 2267 C.D. 2015
                                         :
Shikellamy School District               :



                                         ORDER



             NOW, November 30, 2016, upon consideration of appellant’s

application for reargument en banc and appellee’s answer in response thereto,

the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge